Election/Restrictions
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, 28, drawn to a method for making a vision correction lens, classified in G02C 7/024.
II. Claims 18-27, drawn to vision correction lenses, classified in G02C 7/04 (claims 18-22), G02C 7/047 (claims 23-24) and A61F 2/16 (claims 25-27).
The inventions are independent or distinct, each from the other because:
Inventions in Group I and Group II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the vision correction lenses of Group II can be made by another and materially different process such as a process in which vision correction of the lens is determined based on an examined eye through the use of a standard eye chart i.e. does not require determining the shape of the retina and/or determining the amount of peripheral defocus of the eye and/or determining the amount of peripheral defocus of the eye with a lens. Furthermore, the vision correction lenses of Group II can be made by another and materially different process such as one in which the lenses focus onto the retina and/or have the same distribution of power in the peripheral and central parts of the retina i.e. does not require focusing in front of the . 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: Group I requires searching for a method of making an ophthalmic vision correction lens in which the vision correction is at least partly based on the shape of the retina or the amount of peripheral defocus of the eye or the amount of peripheral defocus of the eye with a lens, with the lens having a distribution of power being greater in the peripheral part of the retina than the central part of the retina, and the lens focusing light in front of the retina. Group II, claims 18-22 require a completely different search of searching for a vision correction lens in which either a convex or concave surface is aspheric and if the convex surface is aspheric, then the absolute value of an equivalent radius of curvature in a periphery of the optic zone is smaller than the absolute value of an equivalent radius of curvature in a central part of the optic zone and, if the concave surface is aspheric, then the absolute value of an equivalent radius of curvature in a periphery of the optic zone is greater than the absolute value of an equivalent radius of curvature in a central part of the optic zone. Group II, claims 23-24 require a completely different search of searching for a vision correction lens in which the lens is an orthokeratology lens and the shape of the aspheric surface is based on a scale factor n and a scale factor n53 with the scale factor being determined by a specific claimed mathematical ratio and an equivalent radius of curvature being determined by a specific claimed . 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

The species are independent or distinct because for the following reasons: Group IIa, claims 18-22 is directed to a species of vision correction lens with a convex or concave surface as aspheric and having a relationship between the absolute value of the equivalent radius of curvature in the peripheral optic zone vs the central optic zone; Group IIb, claims 23-24 is directed to a species of vision correction lens in which the lens is an orthokeratology lens and an aspheric surface is based on a relationship of scaling factors; Group IIc, claims 25-27 is directed to a species of vision correction lens in which the lens is an intraocular lens and lens power changes uniformly in a direction of an aperture, power increases as the aperture increases, an absolute value of power decreases as the aperture increases and the absolute power of the lens in the aqueous humor is less than or equal to 9D.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: Group IIa, claims 18-22 requires searching for a vision correction lens with a convex or concave surface as aspheric and having a relationship between the absolute value of the equivalent radius of curvature in the peripheral optic zone vs the central optic zone; Group IIb, claims 23-
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337.  The examiner can normally be reached on Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        September 16, 2021